Citation Nr: 9919388	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was not in combat and did not serve in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran did not complain of psychiatric difficulties, 
such as nightmares and flashbacks, nor was he ever diagnosed 
with a psychiatric disorder, during service.

3.  It has not been shown that PTSD, which was first 
diagnosed almost 20 years after the veteran's separation from 
active military service, had its onset during service or is 
in any way causally related to inservice incidents, to 
include the two claimed stressors.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for PTSD that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that VA's statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, when any of the diseases deemed as chronic by VA, to 
include psychosis, is manifested to a degree of ten percent 
or more within the specific timeframe allowed by the 
regulation (one year in the case of arthritis), even if the 
disease is not shown during service.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

Eligibility for a PTSD service-connection award requires the 
presence of the following three elements:  (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed inservice 
stressor.  See, 38 C.F.R. § 3.304(f) (1998); see also, 
Zarycki v. Brown, 6 Vet. App. 91 (1993), and Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Additionally, if the 
veteran is shown to be a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection, as long as it is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, every reasonable doubt shall be resolved in favor of the 
veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see also, Zarycki, and Cohen.



The veteran's contentions:

The veteran claims that he is a Vietnam War veteran who 
participated in combat during service and that he also served 
in Korea, Guam and Thailand.   He contends that he is 
entitled to be service-connected for PTSD because this 
psychiatric disorder is the result of inservice stressful 
events that include his having witnessed the deaths of a 
soldier who jumped from a water tower and of another soldier 
who died when he was ejected into the ceiling of a hangar 
while working on an aircraft. 


Factual background:

At the outset, the Board notes that the veteran's DD Form 214 
clearly indicates that the veteran's foreign service of 369 
days was entirely limited to the Republic of Korea.  He did 
not serve in the Republic of Vietnam, as certified by the 
National Personnel Records Center (NPRC),  and there is no 
evidence of combat action in the record, either. 

A review of the service medical records reveals no evidence 
of any psychiatric problems or diagnoses at any time, 
including at the time of separation, when the veteran denied 
ever having had, or currently having, depression, excessive 
worry or nervous trouble of any sort and he had a negative 
psychiatric examination. 

A July 1983 private medical record reveals that the veteran 
was involved in an altercation, as a consequence of which he 
sustained three gunshot wounds (GSW) to the chest.  It was 
noted in this record that the veteran had had GWS in the past 
involving the right lateral chest wall and that he said that 
he did not drink alcoholic beverages, except on social 
occasions.  (Further reference to this 1983 episode, which 
the Board has decided to mention due to its obvious 
pertinence to the matter on appeal, will be made later in 
this decision.)

The veteran underwent a VA psychological assessment in 
November 1993 and, as part of this assessment, the MMPI-2 and 
the MCMI-II tests were administered.  It was noted in the 
resulting report that the veteran reported having abused 
alcohol for at least 10 years, but denied using other drugs, 
and that he said that he had suffered in the past from 
depression associated with legal charges and their effects on 
his life.  He admitted to having thought of suicide but 
denied any serious intent.  He also denied a history of 
psychiatric treatment.  The veteran was noted to be a very 
outgoing individual with high needs for attention and 
affection, who tended to be self-centered and was somewhat 
immature, anxious and pessimistic, although he did not seem 
to have any serious disorder.  Most prominent in testing was 
the high degree of somatic preoccupation and the veteran's 
whining, complaining and distrustful attitude.  Overall, the 
findings were suggestive of adjustment problems, with mild 
anxiety and depression, that were complicated by alcoholism.

A November 1993 VA outpatient medical record reveals a 
referral to a psychiatrist due to the veteran's current state 
of depression, with a history of thoughts of self-harm within 
the past month and being depressed for two years.  The 
portion of this record that reflects the psychiatric 
examination reveals that the veteran drank a case of beer 
every day and complained of two years of depression, with 
people always bringing up his prison record.   A 
"characterologic" disorder was the impression and the 
subscribing psychiatrist stated that there was no psychosis.

According to a December 1993 private psychosocial 
history/assessment report, the veteran said that, while in 
school (i.e., before service), he was a "normal" student 
"other than [for his having] a temper."  He also said that 
he currently worked as a "pipefitter" and that he had been 
arrested "40" times for driving while under the influence 
("DWI"), fighting, shooting, murder, theft of property and 
speeding and that he had had a total of four convictions, 
which had been for murder, theft and shooting.  He further 
said that both his brother and father had been treated for 
problems associated with alcohol or drugs.  The diagnoses 
were listed as alcohol dependence, severe, and bipolar 
disorder, not otherwise specified, both in Axis I, and the 
psychosocial stressors of four legal issues, unemployment and 
marital problems were listed in Axis IV.

A private psychotherapy note also dated in December 1993 
reveals that the veteran, an individual who had been 
diagnosed with bipolar disorder and whose father and brother 
were both schizophrenics, was shot by his first wife in the 
face in 1973, was shot by another man and stabbed by his 
sister in an incident in 1983  in which he killed the man in 
self-defense, and was then shot by his fourth wife in 1987.

It is noted that, starting in 1993, the evidence in the 
record shows that the veteran had developed a chronic problem 
of alcohol dependence. 

VA medical and social workers' records that were produced in 
1994 reveal that the veteran's problems with alcohol abuse 
were compounded by criminal charges that were filed against 
him, on behalf of his ex-wife, apparently due to an 
altercation that they both had, which reportedly caused him 
to suffer from depression. 

The earliest diagnosis of PTSD in the record is contained in 
a VA Form 10-1000 reflecting the January/February 1995 VA 
admission to which reference already has been made in this 
decision.  According to this document, the veteran's 
"flashbacks and personal problems caused his significant 
distress."  He reportedly often re-lived the two inservice 
incidents referred to earlier in this decision and also got 
"flashbacks from personal events," to include an April 1975 
incident in which his wife at the time shot him in the face, 
left hip and right shoulder with a .22 caliber pistol, a 1983 
second attempt on his life, this time by his sister and three 
other people who were attempting to kill him to collect 
insurance money from a policy on his life, an event that was 
witnessed by his mother and involved his being shot and 
stabbed, as well as two additional "personal issues."   
PTSD, chronic, delayed, as well as continuous alcohol 
dependence, were the diagnoses, and it is noted that other VA 
and private medical records that were produced in 1995 and 
1996 confirm the above diagnosis of PTSD. 

The record shows that, during the course of the above VA 
hospitalization of January/February 1995, the veteran was 
referred for a comprehensive VA psychological evaluation, in 
order "to assess [the claimed] PTSD."  The evaluation was 
conducted a few days after the veteran's admission, in 
January 1995, and the resulting report is of record.  
According to the report, the veteran said that he had been 
drinking since he was a child and that his drinking became 
more severe after the military, as he apparently then used 
the alcohol to sleep and in order to avoid nightmares.  He 
had been to an alcohol treatment program and had also 
received outpatient treatment but he said that the longest 
time he had been sober was for about six months and that 
since about 1987 he drank a case of beer a day.  He admitted 
to a long history of legal problems, which included an 
incident in 1983 when his sister's boyfriend shot him three 
times and he was able to get the gun and shoot and kill the 
boyfriend.  The veteran had been shot a total of eight times 
in "altercations with others" over the years and was shot 
three of those times by his first wife.

Regarding the veteran's long history of legal problems, the 
above report also reveals that, in 1985, he cashed checks 
that he "found" and served 21 months of a six-year prison 
sentence and in September 1994 was charged with criminal 
trespassing, after reportedly attempting to see his ex-wife, 
and received a one-year probation.  In addition to his legal 
difficulties, it was noted that the veteran seemed to have 
many physical ailments and complained of daily headaches, 
which he believed were "the result of the injuries he 
sustained in the scuffle with the boyfriend in 1984" (most 
likely meant to read "1983").  He said that he felt 
depressed much of the time and tended to isolate himself by 
staying home alone.  He added that he also worried about his 
bills and revealed that the IRS and the State of Alabama had 
contacted him for non-payment of income taxes, which he 
explained by saying that his wife had told him that she had 
done the filing for him over a two-year time span.  He 
explained that in March he would like to attend a vocational 
program in heating/air conditioning but the psychiatrist 
noted that, when offered a chance to meet with a vocational 
specialist at once, the veteran "smiled wryly and stated 
that he would be afraid that doing so would affect the Social 
Security disability claim he has in progress."

According to the above report, the veteran's affect seemed 
somewhat depressed, but there was no evidence of cognitive 
function, delusional system or peculiarities of speech which 
might suggest the existence of a thought disorder.  Regarding 
the results, it was noted that the veteran's responses to the 
MMPI-2 resulted in a very high-floating invalid profile, 
which might mean that he was attempting to exaggerate his 
symptoms in order to call attention to his plight and receive 
help sooner or he might be simply be exaggerating symptoms 
"for secondary gain."  In any event, it was concluded that 
the resulting profile was "invalid and therefore 
uninterpretable."  The results of the other tests revealed 
that the veteran tended to be quite pessimistic and 
complained frequently, tended to use denial and 
rationalizations and blamed others for his difficulties, was 
immature and impulsive and showed measures of hopelessness, 
depression and anxiety.

The subscriber of the above concluded that the results of the 
assessment were quite exaggerated, that information from a 
previous MMPI suggested the presence of hypochondriacal 
features, along with physical symptoms, that a diagnosis of 
antisocial personality disorder was being offered based on a 
pattern of legal difficulties and the tendency to blame 
others for his problems and that it might be that long term 
use of alcohol to "self-medicate" had obscured symptoms of 
PTSD and, therefore, the diagnosis was being offered only on 
a provisional basis.  Alcohol dependence and PTSD 
(provisional) were diagnosed in Axis I, while an antisocial 
personality disorder was listed in Axis II.

A VA Form 10-1000 reflecting an April/May 1995 VA 
hospitalization reveals complaints of depression, without 
suicidal thoughts or plans, and diagnoses of continuous 
alcohol dependency and dysthymia, in Axis I.

An October 1996 VA social worker's record reveals that the 
veteran had another altercation with his sister, during which 
they both "pulled guns on each other and shots were fired" 
and as a result of which he now had nightmares and 
flashbacks.

According to the report of a November 1996 private 
psychological evaluation, the veteran reported having been 
involved in two automobile accidents in 1995 and having been 
shot eight times and stabbed three times in the past.  When 
asked to describe in his own words the symptoms of his 
emotional problems, he said that he had a feeling of 
paranoia, that he preferred to stay in the house, that he was 
nervous, stressed and tense daily and that he still had 
"flashbacks from Vietnam" and had nightmares several times 
a week of the 1983 incident in which he killed a man.  It was 
noted that his family history was "significant" for mental 
illness, as his mother and sister were both mentally ill, 
although there were no hallucinations, delusions, ideas of 
reference, phobias or other abnormal features.  Alcohol 
dependence, on an early sustained remission, as reported, and 
PTSD, were diagnosed, both in Axis I, and the subscribing 
psychologist stated that, "[a]pparently his [PTSD] is fairly 
well controlled on medication now that he is sober."

In the aforementioned January 1997 statement, the subscribing 
VA psychiatrist stated that the veteran suffered from severe 
PTSD with acute depression, suicidal plans and homicidal 
ideations, as well as flashbacks, "hyperarousal," low 
frustration tolerance, being easy to become angered to the 
point of rage, paranoia, "distrustfulness," nightmares and 
intrusive thoughts of "his combat experiences."

As part of the veteran's efforts to obtain disability 
benefits from the Social Security Administration (SSA), the 
record shows that a private psychiatrist conducted a thorough 
review of the evidence of record and then submitted a medical 
opinion, which he dated in October 1997.  According to this 
psychiatrist, the "fairly extensive" medical records  
revealed multiple medical diagnoses that included alcohol 
dependence, PTSD, dysthymia, psychosis, depression, 
gastritis, etc., but the veteran only met the criteria for a 
diagnosis of chronic alcoholism.  Several of his medical 
problems (to include gastrointestinal bleeding, gastritis and 
hepatitis) were in fact caused by his drinking, the record 
did not support the diagnoses of psychosis, major depression 
or dysthymia and at least two of his multiple 
hospitalizations for depression and PTSD were associated with 
episodes of driving under the influence ("DUIs").

In discussing the presence of several PTSD diagnoses in the 
record, the above psychiatrist stated that the veteran was 
diagnosed with alcohol dependence and PTSD, provisional, and 
that the professional who made those two diagnoses explained 
that the chronic alcohol abuse had obscured the symptoms of 
PTSD and that, therefore the PTSD diagnosis was being 
rendered on a provisional basis.  The veteran was also 
diagnosed as having PTSD by at least two other clinicians 
but, in the psychiatrist's opinion, "the medical records do 
not document the diagnosis of P.T.S.D. in this claimant."  
Also, a battery of psychological tests for PTSD was 
administered and at least the Mississippi Combat Scale 
results were invalid because the veteran was never in combat 
and another test was also invalid due to probable 
exaggeration of symptoms.  In the subscribing psychiatrist's 
opinion, most of the veteran's multiple admissions were due 
to alcoholism and medical problems and the onset of his 
alcoholism, while difficult to set in terms of severity, 
would probably be sometime in 1993.  He finally, expressed 
the following opinion:

Finally, in my opinion, his primary 
problem is alcoholism and other 
psychiatric problems are secondary to or 
exacerbated by his drinking and possibly 
to the degree of moderately severe or 
severe at times.  If he remained sober, 
any symptoms such as depression would be 
no more than moderate in severity. 

VA medical records dated in June 1998 reveal that the veteran 
was admitted to a PTSD program due to an increase in 
nightmares and flashbacks, as well as having an increased 
difficulty in handling his anger.  As noted earlier, these 
records reveal that the veteran said that he served in 
Vietnam, Korea, Guam and Thailand and that his nightmares and 
flashbacks consisted of "recalling the times he was shot, 
the death of friends and other such incidents from his time 
in combat situations."  The veteran also said that when he 
had a flashback it was just as if he were reliving the 
incident, as he heard, saw, smelled and felt just as he did 
at the time.  He said that his wife reported that he would 
call out orders or talk to the people around him during these 
episodes and that the episodes could last for minutes, up to 
an hour or so.  The veteran stated that he did not want to go 
anywhere or be around anyone and that he had been more 
anxious recently.  Regarding current stressors, he included 
"financial strain," as he was having difficulties getting 
the "proper type and amount" of the check from the 
government, and "sexual frustration" due to erectile 
dysfunction.  These records also reveal that the veteran had 
a history that was significant for schizophrenia in both the 
paternal and maternal sides of the family, and they list the 
impression that was warranted at the time as depression, 
associated with anger problems and multiple chronic medical 
problems, and alcohol dependence, believed to be in full 
remission, both in Axis I.

The record also reveals that the veteran is in receipt of SSA 
disability benefits, the most recent grant having been 
assigned on account of multiple disabilities including PTSD, 
dysthymia, history of alcohol abuse, diabetes mellitus, 
gastritis versus peptic ulcer disease, with intermittent 
gastrointestinal bleeding, and chronic pancreatitis. 

Analysis:

As shown above, the veteran has claimed on several occasions 
that he was in combat, that he served in Vietnam and that his 
flashbacks of inservice incidents are basically recollections 
of his experiences while he was involved in combat in 
Vietnam.  This allegation, of course, has been conclusively 
proven to be untrue, as the veteran was never in Vietnam and 
was not involved in combat, and it must be pointed out that 
this finding certainly affects the veteran's credibility in 
the present matter.

The service medical records do not show that the veteran 
experienced any traumatic, or stressful, events, that he 
complained of any psychiatric difficulties or that he was 
diagnosed with any psychiatric disorder at any time during 
service.  Regarding the two claimed inservice stressors, of 
which the veteran has only given vague descriptions, the 
Board notes that it is unnecessary to attempt to verify 
either event because, as thoroughly discussed earlier in this 
decision, the evidence of record does not show that the 
veteran ever reported any type of psychiatric difficulties 
during service, including nightmares.  Therefore, it is 
improbable that the claimed incidents, even if they did 
occur, might have caused the claimed PTSD that was not 
diagnosed until approximately 20 years after service, based 
only on the history that has been provided by the veteran.  
Also, since the veteran is not a combat veteran, the claimed 
stressors are not to be accepted as true, as would generally 
be the case for a combat veteran, as per the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d)) 
(1998).

In an attempt to explain why he did not complain of any type 
of psychiatric problems during service, the veteran said, in 
a VA Form 9 that he signed in September 1996, that he was 
"afraid" to mention the nightmares because he was "scared 
of being release[d] out of service at the time."  This 
explanation does not suffice to enable the Board to accept 
the veteran's contention of having started suffering from 
PTSD symptomatology during service not only because of its 
obvious self-serving nature but because, at most, it only 
represents an attempt to render a medical opinion of 
causation and onset by an individual who has not shown that 
he is a mental health professional.

It is clear that the veteran confronted multiple stressors 
after service, some of which he has acknowledged scarred him, 
in the sense that they resulted in his suffering from both 
flashbacks and nightmares of those events, particularly the 
1975 shooting by his first wife, the 1983 attempt on his life 
and, most recently, the October 1996 new shooting 
"altercation" with his sister.  These are obvious stressors 
that most likely have significantly contributed to the 
psychiatric symptoms that the veteran has exhibited since at 
least 1993 and for which different psychiatric diagnoses, 
including PTSD, have been rendered. 

Further, not only does the record fail to show that any 
claimed inservice events triggered and caused the diagnosed 
PTSD but the private medical opinion of October 1997 
specifically raises the question of the adequacy and 
propriety of each one of such diagnoses historically rendered 
and in fact explains that the veteran does not meet the 
criteria for PTSD and that, in the subscribing psychiatrist's 
opinion, his psychiatric problems are secondary to, or 
exacerbated by, his chronic drinking.  Thus, the contribution 
of the veteran's chronic alcohol dependence that has been 
noted since at least 1993 to the veteran's psychiatric 
problems cannot be over-emphasized, as its impact on them is 
crystal clear.

Additionally, the Board notes that the possibility of a 
familial predisposition to mental disorders exists in the 
present case, since there is a history of schizophrenia in 
both the paternal and maternal sides of the veteran's family, 
although this is an aspect of the appealed claim that has not 
been developed and needs no further development, for obvious 
reasons.

The Board must also note that, since psychosis, a chronic 
disease for VA purposes, was not diagnosed within one year 
from the veteran's separation from active military service, 
the appealed claim for service connection needs not be 
considered on a presumptive basis.

The Board has carefully reviewed all the evidence of record 
and has no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for PTSD that is well grounded or capable of 
substantiation, as he has failed to submit evidence showing 
that the claimed PTSD, which was never diagnosed during 
service but more than 20 years after discharge, is causally 
related to inservice stressful events.  Insofar as it is not 
well grounded, the Board has acquired no jurisdiction over 
the appealed claim for service connection, which has failed 
and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is simply not well grounded or capable of substantiation, but 
he has not reported that any additional competent evidence 
exists that, if obtained, would render the claim well 
grounded or capable of substantiation.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim for service connection.  See, Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for PTSD is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  When he submitted his initial claim for service connection for PTSD in December 1991, the veteran 
specifically said that he was claiming "PTSD based on my experiences in Vietnam."  See, also, a SSA Form 
3441-F6, Reconsideration Disability Report, that the veteran filled out and signed apparently in December 
1993 and/or April 1994, in which the veteran said that the disabilities for which he was claiming benefits 
from the Social Security Administration included "nightmare[s] and flashback[s] of Vietnam;" a December 
1993 private psycotherapy report, according to which "[h]e was in Vietnam;" the report of a November 1996 
private psychological assessment, according to which the veteran "said he still has flash backs from 
Vietnam;" a January 1997 statement from a VA staff psychiatrist, according to whom the veteran's PTSD 
symptoms included "nightmares and intrusive thoughts of his combat experiences;" and a June 1998 VA 
mental status note, according to which the veteran said that he served in locations such as Vietnam, Korea, 
Guam and Thailand and stated that "his nightmares and flashbacks consisted of recalling the times he was 
shot, the death of friends and other such incidents from his time in combat situations."
  According to a handwritten statement that was marked as received at the RO in March 1995 and the report 
of a May 1995 VA PTSD medical examination, the veteran said that the two inservice incidents occurred at 
Lackland Air Force Base in Texas and Eglin Air Force Base in Florida, respectively.
  The claims folders contain a VA Form 70-3101-4, Request for Information Form, that shows that the RO 
requested that the NPRC furnish evidence of the claimed Vietnam service and that the NPRC responded, on 
June 29, 1992, that there was "no Vietnam service shown."
  The veteran's DD Form 214 shows no evidence of the receipt of any medal reflecting combat action or 
wounds received in combat action and several other records in the file support the finding that there is no 
evidence of record of combat action.  See, in this regard, for instance, a VA Form 10-1000, Discharge 
Summary, reflecting a January/February 1995 one-month VA admission according to which the veteran "did 
not serve in combat but had several traumatic incidents in the service which caused flashbacks;" and the 
report of an April 1995 VA psychological assessment, according to which the veteran underwent four 
different PTSD tests and had a score of "135" in the Mississippi Combat Scale test but this result was "not 
meaningful since the patient was never in combat."
  See, in this regard, the reports of medical examination and medical history that were produced for 
separation purposes in January 1975.
  According to this medical record, the veteran said that he walked into a post office while intoxicated, 
"accidentally" picked up some checks and then cashed them, and that, for this, he "got 6 yrs - 21 months of 
good time."
  According to this document, the veteran said that he awoke sometime in 1983 to find a man over him, 
shooting him in the chest, that, while struggling with this individual, his sister and mother shot and stabbed 
the veteran in the back, that he killed the man in self-defense and that the murder charges against him were 
thereafter "thrown out for prejudices against him."
  See, for example, a VA Form 10-1000 reflecting an October/December 1993 VA admission, which lists a 
diagnosis of alcohol dependence and reveals that the veteran had increased his drinking during the past year, 
apparently due to his multiple family problems and that he was acutely intoxicated on admission; another VA 
Form 10-1000 reflecting a July/August 1994 VA admission, listing a diagnosis of continuous alcohol 
dependence and reflecting the fact that the veteran had been "[d]rinking all of his life;" and the VA Form 10-
1000, reflecting the January/February 1995 VA admission, listing a similar diagnosis.
  See, in this regard, a July 1994 VA progress note, according to which the veteran was "overwhelmed with 
all the stressors in his life," which basically consisted of an upcoming court case involving his ex-wife and 
"the stress related to helping his mother out constantly;" two August 1994 VA notes subscribed by the same 
VA licensed social worker, according to whom the veteran had said, via the telephone, that he was in jail 
after being arrested for burglary and criminal menacing, statement that his attorney later clarified by 
indicating that the veteran was being charged with a felony for harassment, burglary and being armed "with 
intent to commit deadly action;" and a September 1994 VA medical record, according to which the veteran 
was having "a lot of legal problems now," as there was "a whole complicated mess relating to criminal 
charges filed by his ex-wife," and the veteran was now complaining of "some insomnia and some problems 
with depression."
  According to this record, the two additional "personal issues" were his efforts to obtain disability benefits, 
presumably from the SSA, and the settlement of a $14,000 hospital bill for non-VA medical services.
  See, for instance, an April 1995 VA outpatient medical record, which indicates that the veteran was a 
veteran of Korea, Guam and Vietnam and had a history of chronic, delayed, PTSD; the report of a September 
1995 VA aid and attendance medical examination, which also lists a diagnosis of chronic, delayed, PTSD;  a 
VA Form 10-1000 reflecting a September/November 1995 VA admission, which lists a diagnosis of PTSD, 
chronic, delayed, with depression, and reveals that the veteran was having problems with flashbacks, anxiety 
and intrusive recall of the death of two friends, as well as a lot of problems with anger, distrust, poor sleep 
and depression; a March 1996 private medical report, describing the veteran as "a known case of alcoholic 
abuse" and listing the diagnoses of alcoholic withdrawal syndrome and post-traumatic stress syndrome; and a 
VA Form 10-1000 reflecting a four-day admission in July 1996 for the treatment of several medical 
conditions, including alcohol abuse, alcoholic hepatitis, PTSD and depression and the subscribing 
physician's comments to the effect that the veteran "states he has several stressors at home and is unable to 
stop drinking." 
  The Board notes that the evidence of record is indeed extensive, as it is contained in six separate claims 
folders and reflects mostly a long post-service history of multiple medical and legal problems.
  See, in this regard, the decision that an Administrative Law Judge signed on January 15, 1998.  Prior to 
this decision, the veteran had been found to be disabled essentially on account of his chronic alcoholism, in a 
June 1995 SSA decision, but the benefits were thereafter terminated when a law that was signed in March 
1996 prohibited the payment of disability benefits in cases where alcoholism and/or drug addiction was 
material to the claimant's disability.

